Exhibit 99.1 1275 W. WASHINGTON ST. TEMPE, AZ FOR FURTHER INFORMATION: (602) 286-5520 Karen Struck, Investor Relations Lauren Glaser – The Trout Group www.orthologic.com (602) 286-5250 (415) 392-3310 NASDAQ: OLGC kstruck@olgc.com lglaser@troutgroup.com ORTHOLOGIC ANNOUNCES FIRST QUARTER 2 AND CONFERENCE CALL TEMPE, AZ – May 7, 2008 – OrthoLogic Corp. (NASDAQ: OLGC) today announced financial results for the first quarter of 2008. OrthoLogic reported a net loss of $2.7 million, or $0.06 per share, for the first quarter of 2008, compared to a net loss of $2.9 million or $0.07 per share for the first quarter of 2007.The $0.2 million decrease in net loss for the three months ended March 31, 2008 compared to the same period in 2007 resulted primarily from lower general and administrative expenses due to the timing of expenditures and general cost containment efforts, and reduced AZX100 pre-clinical costs related to the December 2007 filing of an IND for a dermal scarring indication.The decrease in net loss was partially offset by costs related to commencement of a Phase 1 clinical trial in dermal scarring in 2008, and reduced interest income due to the decrease in interest rates between the two periods and reduction in the amount available for investment. The Company began the quarter with $60.6 million in cash and investments and ended the quarter with $57.3 million in cash and investments. Conference Call Information Management will host a conference call and webcast on May 12, 2008, at 4:30 PM Eastern (3:30 PM Central, 2:30 PM Mountain, 1:30 PM Pacific).The call may be accessed at 877-545-1490 (domestic) or 719-325-4847 (international), or by logging onto the Investors section of the Company’s website, www.orthologic.com. A replay will be available beginning May 12, 2008 at 7:30 PM EDT until Midnight May 14, 2008, and may be accessed at 888-203-1112 (domestic) or 719-457-0820 (international), with access code 5847461. About OrthoLogic OrthoLogic is a biotechnology company committed to developing a pipeline of novel therapeutic peptides aimed at helping patients with under-served medical conditions.The Company is focused on development and commercialization of two product platforms: AZX100 and Chrysalin® (TP508). AZX100 is a novel synthetic clinical-stage 24-amino acid peptide, one of a new class of compounds in the field of smooth muscle relaxation and fibrosis.Based on its demonstrated effects in pre-clinical models, AZX100 is currently being evaluated for commercially significant medical applications such as the treatment of pulmonary disease, intimal hyperplasia and the prevention of hypertrophic and keloid scarring.OrthoLogic has an exclusive worldwide license to AZX100. OrthoLogic Announces First Quarter 2008 Financial Results Page 2 Chrysalin, the Company’s novel synthetic 23-amino acid peptide, has been proven in multiple pre-clinical and clinical models to stimulate cellular events leading to angiogenesis, revascularization, and repair of dermal and musculoskeletal tissues.It is being studied in disorders that involve vascular endothelial dysfunction.The Company owns exclusive worldwide rights to Chrysalin. OrthoLogic’s corporate headquarters are in Tempe, Arizona.For more information, please visit the Company's website: www.orthologic.com. Statements in this press release or otherwise attributable to OrthoLogic regarding our business that are not historical facts are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements, which include the timing and acceptability of FDA filings and the efficacy and marketability of potential products, involve risks and uncertainties that could cause actual results to differ materially from predicted results. These risks include: delays in obtaining or inability to obtain FDA, institutional review board or other regulatory approvals of pre-clinical or clinical testing; unfavorable outcomes in our pre-clinical and clinical testing; the development by others of competing technologies and therapeutics that may have greater efficacy or lower cost; delays in obtaining or inability to obtain FDA or other necessary regulatory approval of our products; our inability to successfully and cost effectively develop or outsource manufacturing and marketing of any products we are able to bring to market; changes in FDA or other regulations that affect our ability to obtain regulatory approval of our products, increase our manufacturing costs or limit our ability to market our products; our possible need for additional capital in the future to fund the continued development of our product candidates; and other factors discussed in our Form 10-K for the fiscal year ended December 31, 2007, and other documents we file with the Securities and Exchange
